Exhibit 10.7

[Avon Products, Inc. Letterhead]
January 23, 2015


Mr. James Scully
[Address]






Dear Jim,


We are pleased to offer you the position of Executive Vice President & Chief
Financial Officer for Avon Products, Inc. (“Avon”) reporting to Sheri McCoy,
Chief Executive Officer. As a senior officer of Avon, your compensation is
determined and approved by the Compensation and Management Development Committee
(the “Committee”) of the Board of Directors (the “Board”).


1.    Title, Authority and Duties. As Chief Financial Officer, you will have
such duties and authority, consistent with your position, as shall be determined
from time to time by the Chief Executive Officer and the Board. During your
employment with Avon, your principal place of employment shall be at Avon’s
principal headquarters in New York, New York and you will devote your full
business time and best efforts to the performance of your duties to Avon, and
will not engage in any other business, profession or occupation for compensation
or otherwise that would conflict with or interfere with the rendition of such
services directly or indirectly, provided that it shall not be a violation of
the foregoing for you to (i) act or serve as a director, trustee or committee
member of any civic, charitable or educational organization, subject, in each
case, to Avon’s policies, or (ii) manage your personal, financial and legal
affairs, so long as such activities (described in clauses (i) or (ii)) do not
interfere with the performance of your duties and responsibilities to the
Company as provided hereunder.


2.    Annual Base Salary. Your annual base salary will be no less than $800,000,
payable in regular installments in accordance with Avon’s payroll practices.
Although this salary is quoted on an annual basis, it does not imply a specific
period of employment.


3.    Incentive Programs.


(a)    You will be eligible to participate in Avon’s annual incentive program
available to senior executives. Your annual target award under the annual
incentive program will be 100% of your earned base salary for the performance
period. Annual awards are contingent on relevant individual and business
performance goals established by the Committee being achieved and are subject to
the terms and conditions of Avon’s annual incentive program. Avon may from time
to time change the design of the program available to senior executives.
Payments in respect of your annual incentive awards, if any, will be made in the
calendar year following the performance period at the same time when annual
incentive payments are generally made to Avon’s other senior executives. Payment
in respect of your 2015 annual incentive award will be guaranteed at no less
than $800,000.




--------------------------------------------------------------------------------

Mr. Scully
January 23, 2015
Page 2









(b)    You will be eligible to participate in Avon’s long-term incentive program
available to senior executives. You will receive your first regular award upon
the date of your commencement of employment with Avon (the “Commencement Date”).
Long-term incentive awards generally have a three year vesting or performance
period and are currently delivered 60% in performance-based restricted stock
units (“PRSU”) and 40% in time-based restricted stock units (“RSU”); however,
Avon from time to time may change the composition of long-term incentive awards
and the design of the program available to senior executives. Your 2015
long-term incentive award will be granted to you at a value of 300% of your
annual base salary and in accordance with Avon’s shareholder-approved stock plan
in effect at such time (currently, Avon’s 2013 Stock Incentive Plan, the “Stock
Plan”) and it is expected that you shall receive a long-term incentive award
valued at no less than 300% of your annual base salary each year that you remain
an Avon employee. Should your Commencement Date occur after April 1, 2015, then
the value of your 2015 long-term incentive award shall be reduced on a pro-rata
basis based on the Commencement Date, such reduction to be effected by
multiplying 300% by a fraction, the numerator of which is 365 minus the number
of days between April 1, 2015 and the Commencement Date and the denominator of
which is 365. Further details on the 2015 long-term incentive program will be
provided to you.


(c)    We recognize that you will be forfeiting a significant amount of value in
unvested equity and other benefits when you leave your current employer. To help
offset this loss, you will receive: (i) a cash sign-on bonus of $1,000,000 (the
“Bonus”), payable within 30 days of the Commencement Date, (ii) a special award
of 489,596 time-based restricted stock units on the Commencement Date, pursuant
to the Restricted Unit Award form attached hereto as Exhibit A, which will (A)
vest in equal installments on each of the first three anniversaries of the
Commencement Date and, except as provided herein, contain terms and conditions
consistent with RSU awards under the Stock Plan made to senior executives as
part of the long-term incentive program for 2015 and (B) vest in full upon any
termination by the Company of your employment other than for Cause (as defined
in the Stock Plan) or any termination of your employment by you for Good Reason
(as defined in the Company’s publicly filed Amended and Restated Change in
Control Policy dated as of January 9, 2013 (the “Change in Control Policy”)) and
(iii) a special award of PRSUs with a value of $1,000,000 on the Commencement
Date, pursuant to the Performance Contingent Restricted Stock Unit Award form
attached hereto as Exhibit B, which will vest following the three-year vesting
period on the date that the 2015 PRSUs granted to other senior executives vest
and contain terms and conditions, including performance conditions, consistent
with the PRSU awards under the Stock Plan made to senior executives as part of
the long-term incentive program for 2015. Should you leave Avon voluntarily, or
your employment is terminated for Cause (as defined in the Stock Plan), in each
case prior to the first anniversary of the Commencement Date, you will be
required to repay the Bonus to Avon within 45 days of your termination of
employment.
 
(d)    As a senior executive of Avon, you will need to adhere to stock ownership
guidelines, which encourage executive share ownership and align executive
interests with those of shareholders, consistent with best practices among
high-performing companies. You will be

    2

--------------------------------------------------------------------------------

Mr. Scully
January 23, 2015
Page 3



required to own Avon stock equal to three times base salary within five years
from the Commencement Date.
    
4.    Employee Benefits.


(a)    During your employment, you will have the opportunity to participate in
the benefit programs generally available to Avon senior executives, subject to
any generally applicable eligibility requirements. Accordingly, you will be
eligible for our health and welfare benefits such as medical, dental, vision and
long-term disability plans as of the Commencement Date. Avon reserves the right
to amend, modify or terminate any of its employee benefit plans, programs and
arrangements at any time, including without limitation any incentive programs,
the Severance Plan (as defined below) or any other employee benefit plans
referred to in this letter.


(b)    In addition, assuming you satisfy the eligibility requirements, the Avon
Personal Savings Account Plan (Avon’s 401(k) plan), which also includes a
Retirement Savings Account (“RSA”) component, will be available to you as of the
Commencement Date. You will also be eligible for a financial planning allowance
up to $12,500 per year, subject to the terms of Avon’s executive perquisite
program as in effect from time to time.


(c)    You will also be covered under Avon’s compensation-related policies
applicable to similarly situated senior executives, including Avon’s Change in
Control Policy and Compensation Recoupment Policy.


(d)    During your employment, you will be eligible to participate in the Avon
Products, Inc. Deferred Compensation Plan. This plan allows you to defer a
percentage of your base salary and your annual bonus beginning in the calendar
year following the year you begin employment. This plan also contains a feature
providing for crediting of “excess RSA” contributions that cannot be made to
your account under Avon’s 401(k) plan due to certain IRS limits. We will forward
the plan brochure and enrollment instructions to you at the appropriate time.


(e)    You will be eligible for four weeks of vacation per year beginning in
2015, pro-rated for 2015 based on the Commencement Date.


5.    Severance Benefits. If your employment is terminated under circumstances
that would trigger the payment of severance benefits under Avon’s Severance Pay
Plan (the “Severance Plan”), then you will become entitled to severance benefits
(which, for your level, is currently 24 months of base salary payable in the
form of salary continuation).  Any severance benefits payable to you under this
letter will be payable as if the benefits were payable under the Severance Plan
and will be subject to other terms and conditions of the Severance Plan,
including for example provisions requiring that you sign a general release of
all claims, non-competition and non-solicitation provisions applicable to
“Selected Exempt Eligible Employees” and other specified covenants and
provisions related to Section 409A of the Internal Revenue Code (“Section
409A”). However, unlike severance benefits payable under the Severance Plan,
your cash severance benefits under this letter will not be limited to 200% of
the limit specified under Internal Revenue Code Section 401(a)(17).
 

    3

--------------------------------------------------------------------------------

Mr. Scully
January 23, 2015
Page 4



6.    Applicable Withholdings. All payments made to you by Avon will be subject
to any and all federal, state, and local taxes and other withholdings to the
extent required by applicable law.


7.    Section 409A. It is intended that this letter either comply with or be
exempt from Section 409A and, to the maximum extent permitted, this letter will
be interpreted accordingly.  Your compensation and benefits, to the extent that
they are not exempt from Section 409A, are subject to the limitations imposed by
Section 409A for “specified employees,” including a six-month delay before
payments or benefits may be provided as a result of a “separation from service”
to the extent required under 409A. Avon makes no representation about the effect
of Section 409A on the provisions of this letter and Avon will not have any
liability to you in the event that you become subject to taxation under Section
409A.


8.    Certain Reductions. In the event that any amount or benefit paid or
distributed to you by Avon or its affiliates, whether pursuant to this letter
agreement or otherwise (collectively, the “Covered Payments”), is or becomes
subject to the tax (the “Excise Tax”) imposed under Section 4999 of the Code,
then the Covered Payments will be reduced to the extent necessary so that no
portion of the Covered Payments is subject to the Excise Tax (the “Reduced
Amount”); provided that such amounts will not be so reduced if, without such
reduction, you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, after any Excise Taxes), an amount that is
greater than the amount, on a net after tax basis, that you would be entitled to
retain upon receipt of the Reduced Amount. If the determination made pursuant to
this paragraph results in a reduction of the payments that would otherwise be
paid to you except for the application of this paragraph, such reduction in
payments will be applied in the following order: (i) any cash salary
continuation severance payments, (ii) any non-equity based payments or awards
that are not subject to Section 409A, (iii) any equity-based payments or awards
that are subject to Section 409A, and (iv) any other payments or awards that are
subject to Section 409A that you would otherwise be entitled to receive. Within
each of the categories provided in subclauses (i) through (iv), payments or
awards will be reduced first from the last scheduled payment or award vested and
continuing in descending order to the extent necessary to effectuate the
reduction in payment in that particular category.


9.    Employment Prerequisites. Your employment at Avon is contingent upon your
passing a satisfactory background investigation, reference checks, compliance
with immigration law and passing a drug screening test. As you may be aware,
immigration law requires that Avon verify the employment authorization status of
all new employees. On your first day of employment you will be asked to provide
documents which establish your identity and employment eligibility. We will
forward a list of acceptable documents for verification purposes in due course.


Avon maintains a drug free work environment and requires that all new hires pass
a drug screen as a condition of employment. The results of this test must be
received prior to your date of employment; you should allow 3 - 4 business days
for the results to be processed.


10.    Employment Status, Etc.



    4

--------------------------------------------------------------------------------

Mr. Scully
January 23, 2015
Page 5



(a)    Your employment with Avon hereunder will constitute “at will” employment
and may be terminated by you or Avon at any time (subject to Avon’s obligations
to you under this letter or under any Avon benefit programs in which you
participate); provided that you will be required to give Avon 60 days advance
notice of any resignation of your employment with Avon. You represent to Avon
that you are not subject to any restrictive covenants with respect to employment
other than those covenants disclosed to Avon in writing prior to the date of
this letter, including your obligations under that certain Amended and Restated
Employment Agreement between you and J. Crew Group, Inc., dated September 10,
2008. Having reviewed those restrictive covenants, you believe in good faith
that your employment by Avon, as contemplated herein, should not be considered a
breach of your restrictive covenants, and Avon has made its own independent
determination regarding these matters. You covenant to Avon that you will not,
during the course of your employment with Avon, seek to utilize any trade
secrets or confidential or proprietary information belonging to any of your
prior employers or take any action that would breach any obligation you may have
to your prior employers. Subject to your disclosure of the existence of any
restrictive covenant prior to the date of this letter and your compliance with
the covenant in the foregoing sentence, Avon agrees to defend, indemnify and
hold you harmless, including with respect to the prompt reimbursement of
reasonable legal fees incurred by you, from and against any and all claims
related to any breach or alleged breach of any restrictive covenants, regardless
of any judicial or arbitral determination related to such claim. For the
avoidance of doubt, Avon’s duty to defend, indemnify and hold you harmless, as
set forth in and subject to the limitations of the preceding sentence, shall
apply to any claim that your becoming employed by Avon as contemplated herein is
a breach of your restrictive covenants or other obligation to your prior
employers.


(b)    You agree to hold in a fiduciary capacity for the benefit of Avon all
secret or confidential information, knowledge or data, including without
limitation all trade secrets, relating to Avon or its affiliates, and their
respective businesses (i) obtained by you during or prior to your employment by
Avon or its affiliates and (ii) which is not otherwise publicly known (other
than by reason of an unauthorized act by you). After termination of your
employment with Avon, you will not, without the prior written consent of Avon,
unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than Avon and those designed by it.


11.    Reasonable Attorneys’ Fees. Avon will pay directly or reimburse you
promptly for any reasonable attorneys’ fees you incur in connection with the
negotiation and preparation of this letter, not to exceed $30,000. Any such
payment or reimbursement will be made no later than March 15, 2016.


12.    Governing Law. This letter will be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to its
conflict of laws principles.


13.    Counterparts. This letter may be executed in two counterparts, both of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.



    5

--------------------------------------------------------------------------------

Mr. Scully
January 23, 2015
Page 6



14.    Headings. Section and subsection headings in this letter are inserted for
convenience of reference only and do not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.


I very much look forward to your joining Avon. We appreciate that you have an
obligation to provide a certain amount of notice to your current employer;
however, I am hopeful that your start date with Avon is as soon as possible but
no later than April 1, 2015, unless mutually agreed. I am confident that your
career at Avon will be rewarding. If you have any questions, please feel free to
call me at [Telephone Number].




Sincerely,


/s/ Sheri McCoy


Sheri McCoy
Chief Executive Officer


cc:
Susan Ormiston, Senior Vice President and Chief People Officer
 
 
Ann Verillo, Vice President, Global Compensation and Benefits



Accepted and Agreed to:


/s/ James Scully
 
 
 
1/23/2015
James Scully
 
 
 
Date




    6

--------------------------------------------------------------------------------

Exhibit A



[Avon Products, Inc. Letterhead]
Mr. James Scully
Chief Financial Officer    
Avon Products, Inc.
Restricted Stock Unit Award
Dear Jim:
Reference is made to your letter agreement (the “Letter”) dated as of January
23, 2015 with Avon Products, Inc. (the “Company”). The Letter provides for the
grant to you by the Company of a time-based sign-on award of 489,596 restricted
stock units. These restricted stock units are being awarded to you hereunder
outside of the Company’s 2013 Stock Incentive Plan (the “2013 SIP”).
Notwithstanding that this award is made outside of the 2013 SIP, except as
otherwise expressly provided in this agreement or the Letter and other than as
to Section 5 of the 2013 SIP, this agreement will be interpreted in a manner
consistent with the terms of the 2013 SIP and all such terms will be deemed to
be incorporated into and made a part of this agreement.
1.Grant of Restricted Stock Unit Award. Pursuant to the terms of the Letter, the
Company hereby awards to you 489,596 Restricted Stock Units (the “RSUs”)
representing the right to receive in the future 489,596 shares of the Company’s
common stock (the “Shares”). These RSUs are subject to the terms and conditions
set forth below.
2.    Nature of RSU; Vesting; Issuance of Shares. These RSUs represent a right
to receive Shares on the Vesting Date(s) (as defined below) but do not represent
a current interest in the Shares. If all the terms and conditions hereof are
met, then you will be issued one-third (1/3) of the total Shares represented by
the RSUs on each of first, second and third anniversaries of your employment
commencement date (“Vesting Date(s)”) or earlier as provided below. In lieu of
issuance of Shares for all or a portion of the RSUs, the Company reserves the
right to instead make a cash payment to you equal to the fair market value of
the Shares for all or a portion of the RSUs determined as of the applicable
Vesting Date (or earlier as provided below).
3.    Separation from Service.
(a)    Certain Involuntary Terminations or Disability. If you incur a separation
from service due to an involuntary termination by the Company other than for
Cause or by you for Good Reason, in either case as defined in Section
3(c)(ii)(B) of the Letter, or after incurrence of a Disability (as defined in
the 2013 SIP), then all of the unvested RSUs referred to in Section 2 above will
become fully vested and the Shares represented thereby will be issued to you
within sixty (60) days after such separation from service, unless the RSUs are
subject to Section 409A of the Internal Revenue Code (“Section 409A”) and you
are a “specified employee” as defined in Section 409A on the date of separation
from service, as determined pursuant to procedures and elections made by the
Company from time to time, in which case, the Shares will be issued on the first
day following six (6) months after the separation from service date.







--------------------------------------------------------------------------------



(b)    Death. If you die before otherwise incurring a separation from service,
then all of the RSUs referred to in Section 2 above will become fully vested and
such vested Shares will be issued to your designated beneficiary (or, if none,
your estate) within sixty (60) days after death.
(c)    Change in Control. Notwithstanding any other provision herein, in the
event of a Change in Control, the vesting and payment of RSUs will be governed
by the provisions of the 2013 SIP regarding a Change in Control.
(d)    Separation from Service Causing Forfeiture. All RSUs are forfeited if you
incur a separation from service from the Company (or any subsidiary by which you
may be employed) prior to the Vesting Date(s) for reasons other than set forth
in this Section 3.
(e)    Paid or Unpaid Leave of Absence. For purposes of determining the vesting
of RSUs under this agreement, a paid or unpaid leave of absence by you will not
constitute a separation from service, except to the extent that such leave of
absence constitutes a “separation from service” (as defined in U.S. Internal
Revenue Code Section 409A). During a paid or unpaid leave of absence, until a
“separation from service” occurs, the RSUs will continue to vest as set forth in
this agreement.
4.    Voting; Dividends. You will not have the right to vote any of the Shares
or the right to receive dividends on them prior to the date such Shares are
issued to you. However, you will be entitled to “Dividend Equivalent Rights” so
that you will receive a cash payment in respect of the Shares in amounts that
would otherwise be payable as dividends in respect of the number of Shares
represented by unpaid RSUs by March 15th following the year in which such
dividends are paid.
5.    Non-Competition; Non-Solicitation; Confidentiality. You acknowledge and
agree that you will be considered a “Selected Exempt Eligible Employee” within
the meaning of the Company’s Severance Plan and accordingly you will be subject
to the non-disclosure, non-competition and non-solicitation and other
restrictive covenant provisions described in the Company’s Severance Plan, as it
may be amended from time to time (the “Severance Plan”), which are incorporated
herein by reference and the confidentiality and other restrictive covenant
provisions of the Letter.
In the event that the Company determines that you have breached any term of this
Section 5 or any non-disclosure, non-compete, non-solicitation or other
restrictive covenant provisions set forth or referred to in the Severance Plan,
the Letter, or any other Company program or policy applicable to you, in
addition to any other remedies the Company may have available to it: (i) all
unvested RSUs granted hereunder will be forfeited; (ii) if Shares have been
delivered to you in respect of vested RSUs hereunder, then you will forfeit and
return all such Shares so issued to you hereunder; and (iii) if cash has been
paid to you in lieu of Shares in respect of all or a portion of the vested RSUs
hereunder, you will pay to the Company all such cash so paid in lieu of Shares
for all or a portion of the RSUs to you hereunder; provided, however, that if
you no longer hold Shares issued to you hereunder, then you will pay to the
Company in cash the fair market value of any such Shares on the date such Shares
were issued to you hereunder.
6.    Compensation Recoupment Policy. Except where void by law and unless
otherwise determined, the RSUs and the Shares issued (or the cash payment if the
Company





2

--------------------------------------------------------------------------------



elected, instead of Shares for all or a portion of the RSUs to make a cash
payment equal to the fair market value of the Shares) in respect of vested RSUs
hereunder are subject to forfeiture and/or recoupment in the event that you have
engaged in misconduct, including (i) a serious violation of the Company’s Code
of Business Conduct & Ethics; or (ii) a violation of law within the scope of
employment with the Company. All RSUs hereunder are also subject to the
Company’s Compensation Recoupment Policy, as it may be amended from time to
time.
7.    Application of Laws. The granting of these RSUs and the delivery of Shares
hereunder will be subject to all applicable laws, rules and regulations. These
RSUs may not be sold, tendered, assigned, transferred, pledged or otherwise
encumbered. The Company will not be required to issue or deliver any Shares
hereunder unless the issuance and delivery thereof complies with all applicable
legal requirements including, without limitation, compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
requirements of the stock exchanges on which the Shares may be listed.
Notwithstanding anything contained herein to the contrary, in the event the
disposition of the Shares is not covered by a then current registration
statement under the Securities Act and is not otherwise exempt from such
registration, the Shares will be restricted against transfer to the extent
required by the Securities Act. In the event any provision of this agreement
conflicts with applicable law, the provisions of such law will govern.
8.    Grantee Acknowledgements. You acknowledge and agree as follows:
(a)    the execution and delivery of this agreement and the granting of the RSUs
hereunder will not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its subsidiaries to employ you
for any specific period;
(b)    the award of the RSUs hereunder does not entitle you to any benefit other
than that specifically granted hereunder, nor to any future grants. Any benefits
granted hereunder are extraordinary and not part of your ordinary or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension, welfare or retirement benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any of its
subsidiaries;
(c)    nothing herein will confer upon you any right to continue in the service
of the Company or a subsidiary or interfere in any way with their right to
terminate your employment at any time, subject to applicable law and contractual
obligations;
(d)    neither the Company nor any subsidiary is providing any tax, legal or
financial advice or making any recommendation regarding the RSUs or the Shares;
and
(e)    in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from the forfeiture of RSUs in accordance with
the terms hereof or diminution in value of the RSUs or the Shares and you
irrevocably release the Company and its subsidiaries from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the RSUs, you will
be deemed irrevocably to have waived your entitlement to pursue such a claim.







3

--------------------------------------------------------------------------------



9.    Taxes. You irrevocably elect to satisfy any tax withholding required by
the Company or its subsidiaries on the date of delivery of any Shares hereunder
or on any earlier date on which such tax withholding may be due (“Tax
Liability”) by authorizing the Company and any of its subsidiaries to withhold a
sufficient number of Shares or cash in lieu thereof from the RSUs or your wages
or other compensation to fully satisfy the Tax Liability. Further, you agree to
pay the Company or its subsidiaries any amount of the Tax Liability that cannot
be satisfied through one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Vesting Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made because of U.S. Internal Revenue Code Section 409A requirements or for
some other reason, you hereby irrevocably elect to satisfy the Tax Liability due
on the applicable Vesting Date or on any earlier date on which such taxes may be
due with respect to such Shares for which delivery is being deferred by
delivering cash to the Company in an amount sufficient to fully satisfy all the
Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
subsidiaries, you acknowledge and agree that the ultimate responsibility for the
Tax Liability is and remains with you. You further acknowledge that: (x) the
Company and its subsidiaries make no representations or undertakings regarding
the Tax Liability or the receipt of any dividends; (y) the Company and its
subsidiaries do not commit to structure the terms of the grant or any other
aspect of the RSUs to reduce or eliminate the Tax Liability; and (z) you should
consult a tax adviser regarding Tax Liability.
You further acknowledge that the Company will have no obligation to deliver
Shares until the Tax Liability has been fully satisfied by the Company.
10.    Section 409A. This agreement will be interpreted in a manner to comply
with the requirements of U.S. Internal Revenue Code Section 409A, including
delaying payments to a “specified employee” during the six month period
following a separation from service to the extent such payment is being made on
account of such separation from service, but only to the extent required by U.S.
Internal Revenue Code Section 409A. The term “separation from service” as used
herein will mean a separation from service as set forth in U.S. Internal Revenue
Code Section 409A. In no event will the Company, any of its affiliates, any of
its agents, or any member of the Board have any liability for any taxes imposed
in connection with a failure to comply with U.S. Internal Revenue Code Section
409A.
IN WITNESS WHEREOF, you and the Company, by its duly authorized officer, have
executed this Restricted Stock Unit Award.
AVON PRODUCTS, INC.
By: _______________________    ___________________________
Name:    
Title:



4

--------------------------------------------------------------------------------

Exhibit B



[Avon Products, Inc. Letterhead]




Mr. James Scully
Chief Financial Officer
Avon Products, Inc.
Performance Contingent Restricted Stock Unit Award
Dear Jim:
Reference is made to your letter agreement (the “Letter”) dated as of January
23, 2015 with Avon Products, Inc. (the “Company”). The Letter provides for the
grant to you by the Company of a sign-on award of 121,951 performance contingent
restricted stock units. These performance contingent restricted stock units are
being awarded to you hereunder outside of the Company’s 2013 Stock Incentive
Plan (the “2013 SIP”). Notwithstanding that this award is made outside of the
2013 SIP, except as otherwise expressly provided in this agreement or the Letter
and other than as to Section 5 of the 2013 SIP, this agreement will be
interpreted in a manner consistent with the terms of the 2013 SIP and all such
terms will be deemed to be incorporated into and made a part of this agreement.
1. Grant of Performance Contingent Restricted Stock Unit Award. Pursuant to the
terms of the Letter, the Company hereby awards to you 121,951 Performance
Contingent Restricted Stock Units (the “PRSUs”) representing the right to
receive in the future 121,951 shares of the Company’s common stock (the
“Shares”). These PRSUs are subject to the terms and conditions set forth below.
2.    Nature of PRSU; Issuance of Shares. These PRSUs represent a right to
receive Shares on the Settlement Date (as defined below) but do not represent a
current interest in the Shares. If all the terms and conditions hereof are met,
then you will be issued Shares on the Settlement Date (as defined below). In
lieu of issuance of Shares for all or a portion of the PRSUs, the Company
reserves the right to instead make a cash payment to you equal to the fair
market value of the Shares for all or a portion of the PRSUs, determined as of
the Settlement Date.
3.    Vesting of PRSUs; Voting; Dividends. Subject to Section 4, the PRSUs will
vest following the end of the performance period on the third anniversary of
March 12, 2015 (the “Vesting Date”), and settlement will occur on the “annual
grant” settlement date, as specified by the Company (the “Settlement Date”),
provided that the Settlement Date will be no later than the March 15th
immediately following the year in which the Vesting Date occurs. Subject to
Section 4, vesting and payment are contingent upon: (a) you being employed by
the Company or any of its subsidiaries on the Vesting Date, and (b) satisfaction
by the Company of performance measures set forth in your 2015 PRSU grant
notification (the “Performance Measures”).
You will not have the right to vote any of the Shares or the right to receive
dividends on them prior to the date such Shares are issued to you pursuant to
the terms hereof.





--------------------------------------------------------------------------------



4.    Separation from Service.
(a)    Separation from Service by the Company Other Than for Cause. If you incur
an involuntary separation from service by the Company other than for Cause (as
defined in the 2013 SIP) on or after January 1 of the year following the date of
grant, then, provided that the Company has satisfied the Performance Measures as
of the Vesting Date, a pro-rata portion of the PRSUs referred to in Section 3(a)
above will become vested and the pro-rata number of such Shares will be issued
to you on the Settlement Date. The number of Shares that vest will be determined
by multiplying the full number of Shares subject to the PRSU by a fraction,
which will be the number of complete months from the date of grant (the “Grant
Date”) to the date of the separation from service (typically the last day of
active employment), divided by the number of months from the Grant Date to the
Vesting Date.
(b)    Separation from Service due to Disability. If you incur a separation from
service due to Disability, then, provided that the Company has satisfied the
Performance Measures as of the Vesting Date, a pro-rata portion of the PRSUs
referred to in Section 3(a) above will become vested and the pro-rata number of
such Shares will be issued to you on the Settlement Date. The number of Shares
that vest will be determined by multiplying the full number of Shares subject to
the PRSUs by a fraction, which will be the number of complete months from the
Grant Date to the date of the separation from service (typically the last day of
active employment), divided by the number of months from the Grant Date to the
Vesting Date.
(c)    Death. If you die before the PRSUs become fully vested, then, provided
that the Company has satisfied the Performance Measures as of the Vesting Date,
a pro-rata portion of the PRSUs referred to in Section 3(a) above will become
vested and the pro-rata number of such vested Shares will be issued to your
designated beneficiary (or, if none, your estate) on the Settlement Date. The
number of Shares that vest will be determined by multiplying the full number of
Shares subject to the PRSUs by a fraction, which will be the number of complete
months from the Grant Date to the date of the separation from service (typically
the last day of active employment), divided by the number of months from the
Grant Date to the Vesting Date.
(d)    Change in Control. Notwithstanding any other provision herein, in the
event of a Change in Control, the vesting and payment of PRSUs will be governed
by the provisions of the 2013 SIP regarding a Change in Control.
(e)    Separation from Service Causing Forfeiture. All PRSUs are forfeited if
you incur a separation from service from the Company (or any subsidiary by which
you may be employed) prior to the Vesting Date for reasons other than set forth
in this Section 4.
(f)    Paid or Unpaid Leave of Absence. For purposes of determining the vesting
of PRSUs under this agreement, a paid or unpaid leave of absence by you will not
constitute a separation from service, except to the extent that such leave of
absence constitutes a “separation from service” (as defined in U.S. Internal
Revenue Code Section 409A). During a paid or unpaid leave of absence, until a
“separation from service” occurs, the PRSUs will continue to vest as set forth
in this agreement.
(g)    Six-Month Wait under U.S. Internal Revenue Code Section 409A. To the
extent that a PRSU payment is a non-exempt amount payable under a “nonqualified
deferred



2

--------------------------------------------------------------------------------



compensation plan” (as defined in Internal Revenue Code Section 409A) upon your
separation from service (other than death), if you are a “specified employee”
(as that term is defined in Internal Revenue Code Section 409A and pursuant to
procedures established by the Company) on the date of your separation from
service, then any Shares payable pursuant to the PRSU (or cash in lieu thereof
if the PRSUs or a portion of the PRSUs are to be settled in cash) on account of
such separation from service (other than death) will not be paid to you during
the six-month period immediately following your separation from service.
 Instead, any Shares (or cash in lieu thereof if the PRSUs or a portion of the
PRSUs are to be settled in cash) that would have been payable to you on account
of your separation from service will be paid on the first day of the seventh
month following your separation from service but not earlier than the Settlement
Date.
5.    Non-Competition; Non-Solicitation; Confidentiality. You acknowledge and
agree that you will be considered a “Selected Exempt Eligible Employee” within
the meaning of the Company’s Severance Plan and accordingly you will be subject
to the non-disclosure, non-competition and non-solicitation and other
restrictive covenant provisions described in the Company’s Severance Plan, as it
may be amended from time to time (the “Severance Plan”), which are incorporated
herein by reference and the confidentiality and other restrictive covenant
provisions of the Letter.
In the event that the Company determines that you have breached any term of this
Section 5 or any non-disclosure, non-compete, non-solicitation or other
restrictive covenant provisions set forth or referred to in the Severance Plan,
the Letter, or any other Company program or policy applicable to you, in
addition to any other remedies the Company may have available to it: (i) all
unvested PRSUs granted hereunder will be forfeited; (ii) all vested but not yet
settled PRSUs hereunder will be forfeited; (iii) if Shares have been delivered
to you in respect of vested PRSUs hereunder, then you will forfeit and return
all such Shares so issued to you hereunder; and (iii) if cash has been paid to
you in lieu of Shares in respect of vested PRSUs for all or a portion of the
PRSUs hereunder, you will pay to the Company all such cash so paid in lieu of
Shares for all or a portion of the PRSUs to you hereunder; provided, however,
that if you no longer hold Shares issued to you hereunder, then you will pay to
the Company in cash the fair market value of any such Shares on the date such
Shares were issued to you hereunder.
6.    Compensation Recoupment Policy. Except where void by law and unless
otherwise determined, the PRSUs and the Shares issued (or the cash payment if
the Company elected, instead of Shares, for all or a portion of the PRSUs, to
make a cash payment equal to the fair market value of the Shares for all or a
portion of the PRSUs, determined on the Settlement Date) in respect of vested
PRSUs hereunder are subject to forfeiture and/or recoupment in the event that
you have engaged in misconduct, including (i) a serious violation of the
Company’s Code of Business Conduct & Ethics; or (ii) a violation of law within
the scope of employment with the Company. All PRSUs hereunder are also subject
to the Company’s Compensation Recoupment Policy, as it may be amended from time
to time.
7.    Application of Laws. The granting of these PRSUs and the delivery of
Shares hereunder will be subject to all applicable laws, rules and regulations.
These PRSUs may not be sold, tendered, assigned, transferred, pledged or
otherwise encumbered. The Company will not be required to issue or deliver any
Shares hereunder unless the issuance and delivery thereof complies with all
applicable legal requirements including, without limitation, compliance with the
provisions of applicable state securities laws, the Securities Act of 1933, as
amended (the



3

--------------------------------------------------------------------------------



“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
requirements of the stock exchanges on which the Shares may be listed.
Notwithstanding anything contained herein to the contrary, in the event the
disposition of the Shares is not covered by a then current registration
statement under the Securities Act and is not otherwise exempt from such
registration, the Shares will be restricted against transfer to the extent
required by the Securities Act. In the event any provision of this agreement
conflicts with applicable law, the provisions of such law will govern.
8.    Grantee Acknowledgements. You acknowledge and agree as follows:
(a)    the execution and delivery of this agreement and the granting of the
PRSUs hereunder will not constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ you for any specific period;
(b)    the award of the PRSUs hereunder does not entitle you to any benefit
other than that specifically granted hereunder, nor to any future grants. Any
benefits granted hereunder are extraordinary and not part of your ordinary or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension, welfare or retirement benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any of its
subsidiaries;
(c)    nothing herein will confer upon you any right to continue in the service
of the Company or a subsidiary or interfere in any way with their right to
terminate your employment at any time, subject to applicable law and contractual
obligations;
(d)    neither the Company nor any subsidiary is providing any tax, legal or
financial advice or making any recommendation regarding the PRSUs or the Shares;
and
(e)    in consideration of the grant of the PRSUs, no claim or entitlement to
compensation or damages arises from the forfeiture of PRSUs in accordance with
the terms hereof or diminution in value of the PRSUs or the Shares and you
irrevocably release the Company and its subsidiaries from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the PRSUs, you will
be deemed irrevocably to have waived your entitlement to pursue such a claim.
9.    Taxes. You irrevocably elect to satisfy any tax withholding required by
the Company or its subsidiaries on the date of delivery of any Shares hereunder
or on any earlier date on which such tax withholding may be due (“Tax
Liability”) by authorizing the Company and any of its subsidiaries to withhold a
sufficient number of Shares or cash in lieu thereof from the PRSUs or your wages
or other compensation to fully satisfy the Tax Liability. Further, you agree to
pay the Company or its subsidiaries any amount of the Tax Liability that cannot
be satisfied through one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Settlement Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made because of U.S. Internal Revenue Code Section 409A requirements or for
some other reason, you hereby



4

--------------------------------------------------------------------------------



irrevocably elect to satisfy the Tax Liability due on the applicable Settlement
Date or on any earlier date on which such taxes may be due with respect to such
Shares for which delivery is being deferred by delivering cash to the Company in
an amount sufficient to fully satisfy all the Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
subsidiaries, you acknowledge and agree that the ultimate responsibility for the
Tax Liability is and remains with you. You further acknowledge that: (x) the
Company and its subsidiaries make no representations or undertakings regarding
the Tax Liability or the receipt of any dividends; (y) the Company and its
subsidiaries do not commit to structure the terms of the grant or any other
aspect of the PRSUs to reduce or eliminate the Tax Liability; and (z) you should
consult a tax adviser regarding Tax Liability.
You further acknowledge that the Company will have no obligation to deliver
Shares until the Tax Liability has been fully satisfied by the Company.
10.    Section 162(m) or Section 409A. To the extent that the PRSUs are intended
to qualify a “performance-based compensation” within the meaning of U.S.
Internal Revenue Code Section 162(m) or to the extent the PRSUs are subject to
U.S. Internal Revenue Code Section 409A, any provision, application or
interpretation of this PRSU that is inconsistent with such U.S. Internal Revenue
Code Sections will be disregarded with respect to such PRSU, as applicable. In
no event will the Company, any of its affiliates, any of its agents, or any
member of the Board have any liability for any taxes imposed in connection with
a failure to comply with U.S. Internal Revenue Code Section 409A.
IN WITNESS WHEREOF, you and the Company, by its duly authorized officer, have
executed this Performance Contingent Restricted Stock Unit Award.
AVON PRODUCTS, INC.
By: _______________________    ___________________________
Name:    
Title:



5